DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
1. A new examiner, David A. Montanari, has taken over prosecution of the application.
2. Claim 35 has been cancelled.
3. Claim 49 is new.
4. In view of Applicants arguments and amendments, the 112(a) written desc. rejection is withdrawn. 
5. In view of Applicant cancelling claim 35 and amending claim 36, the 103 rejections are withdrawn and new 103 rejections are set forth below.
6. Claims 36-42 and 49 are examined in the instant application. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Tables 3, 4, 6, 7 and 8 in the instant specification (filed on 1/23/2019) recite multiple sequences without sequence identifiers and must be corrected to make the application sequence compliant as set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 36 and 38 are directed to a naturally occurring product, i.e. a nucleic acid molecule encoding at least part of the alpha chain of a human TCR or a nucleic acid sequence coding for the alpha chain of a TCR. In this regard, the claimed nucleic acid sequence is a judicial exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed product is drawn to using a naturally occurring nucleic acid sequence and the term “recombinant” does not add a meaningful limitation to the claimed gene since the specification does not teach any recombinant sequence that is only a nucleic acid molecule encoding at least part of the alpha chain of a human TCR (see pg. 21 lines 8-14).. 
	The specification teaches on pg. 52 lines 11-21 and Table 3 that the variant sequences were isolated from HIV-1 controller patients, thus the variants are naturally occurring. 
Further as taught by Geiger et al. (1991, J. Immunology, Vol. 147, pgs. 2082-2087) a variant of a junctional rearranged nucleotide sequence having at least 80% sequence identity with a sequence disclosed in SEQ ID NO: 109 and nucleic acid sequence coding for the alpha and/or beta chain of a TCR is naturally occurring.
Accordingly, the claimed product is directed to a law of nature. Thereby, having determined that the claim involves a law of nature, it is then determined whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “transform the nature of the claim’ into a patent-eligible application.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed invention is drawn to a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product is a nucleic acid molecule encoding at least part of the alpha chain of a human TCR.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. 
Thus, there are no additional components which impart any additional element or structural limitations to the recited claim. It is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed product is drawn to a naturally-occurring nucleic acid sequence and thus qualify as a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-42 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is unclear. Claim 36 has been amended to recite that the nucleic acid molecule is “recombinant”. However, it is not clear how a variant of a junctional rearranged nucleotide sequence having at least 80% sequence identity with a sequence disclosed in any one of SEQ ID NO: 79-120 is recombinant. The specification teaches that these variants (Table 3) are isolated from HIV-1 controller patients, thus it is not clear how the variant can be a recombinant sequence since it is naturally derived from a patient and not recombined with any other nucleic acid sequence. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger et al. (1991, J. Immunology, Vol. 147, pgs. 2082-2087).
Claim Interpretation: claim 36 has been amended to recite that the nucleic acid molecule is “recombinant”. A review of the specification teaches that the recombinant nucleic acid molecule occurs when the nucleic acid molecule of a. is combined with the nucleic acid molecule of b. (see pg. 21 lines 8-14). However, claim 36 encompasses a nucleic acid molecule comprising only (the “or” alternative) a variant that has at least 80% sequence identity to a sequence disclosed in any SEQ ID NO: 79-120. The specification does not teach or contemplate a “recombinant” nucleic acid molecule using the alternative language embraced by the “or” limitation in the claim, only when a. and b. are combined (“and”). In this regard the teachings of Geiger, as set forth below, anticipate this variant.
Regarding claims 36 and 38, Geiger et al. teach an analysis of junctional rearranged nucleotides from the TCR. Specifically, Geiger teaches “We wished to assess the contribution of the Vα and Vβ genes, as well as their respective junctional sequences, to recognition of the DR1 alloantigen. TCR α- and β-specific cDNA were amplified by one-way PCR and sequenced. Considerable heterogeneity of TCR gene usage was observed, although repetitive usage of a few Vα, Vβ, and Jα gene segments was identified. Despite the lack of common gene segment
utilization, similarities in the chemical nature of amino acids comprising the CDR-equivalent regions were evident, based on the outline structure of the TCR” (pg. 2082 col. 2 parag. 2 lines 9-17).
	Geiger teaches that the they used nucleic acid sequence coding for the alpha and beta chains of the TCR (see Abstract).
	Regarding a variant of SEQ ID NO: 109, Geiger teaches in Fig. 1 a junctional rearranged nucleotides sequence having 86.7% sequence identity to SEQ ID NO: 109.
    PNG
    media_image2.png
    295
    583
    media_image2.png
    Greyscale

	Geiger concludes by teaching that “In summary, TCR possessing related a- and/or @-chain CDR1 and CDR2 regions would be predicted to interact with identical surface features (residues] of the DR1 alloantigen. For example, TLC AL62.108 and AL63.65 express TCR with similar CDR1 and CDR2 regions, which would probably contact the same features of the DRl
alloantigen” (pg. 2086 col. 1 last 4 lines bridge col. 2 lines 1-3).
Thus, Geiger clearly anticipates the invention of claims 36 and 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al. (1991, J. Immunology, Vol. 147, pgs. 2082-2087) in view of Kim et al. (2012, PLOS One, Vol. 7(11), pgs. 1-11).
	Geiger is relied upon above in teaching a nucleic acid molecule encoding at least part of the alpha chain of a human TCR.
	Geiger does not teach:
	(i) a vector comprising said nucleic acid molecule.

	(i) Regarding claims 40-42, Kim et al. teach “A number of lentiviral vector systems have been developed for gene delivery and therapy, as they have an advantage of delivering genes of interest efficiently into non-dividing cells compared to the conventional retroviral vector system [1,2,3]. Lentiviral vectors derived mostly from human immunodeficiency virus-1 (HIV-1) were engineered and modified extensively to either eliminate or substitute the genetic elements from the parental virus in order to avoid the possibility of generating replication-competent virus” (pg. 1 col. 1 lines 1-8).
Kim continues to teach possible modifications on the viral packaging signal sequence, Psi (Ψ), which must be placed immediately downstream of the 5′ LTR in transgene plasmid in order to package and deliver a transgene mRNA. Psi (Ψ) is a highly structured RNA sequence, consisting of four stem-loop (SL) structures that has a strong affinity to the nucleocapsid (NC) domain of Gag and has been shown to be critical for viral genomic RNA packaging as well as gene delivery efficiency (pg. 1). The lentiviral vector utilizes genomic sequences of viral species derived from HIV-1 (pg. 2).
Kim concludes by teaching “our results show for the first time that it is possible to modify lentiviral vectors using the region/sequence identified upstream of the Psi packaging sequence as well as directly on the Psi in the modified context without diminishing transduction
efficiency. This finding brings us a step closer toward further generating a manipulable lentiviral vector system and could serve as a framing lentiviral vector for such development.” (pg. 10 col. 2 last parag. ).
	Thus, at the time of filing it would have been prima facie obvious to the ordinary artisan to combine the teachings of Geiger regarding a nucleic acid molecule encoding at least part of the alpha chain of a human TCR with the teachings of Kim regarding using a lentiviral vector to deliver nucleic acids to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Kim teaches that lentiviral vectors can be used to deliver a gene of interest to a cell.
	There would have been a reasonable expectation of success that the nucleic acid of Geiger could be expressed from the lentiviral vector of Kim since Kim teaches that lentiviral vectors can express any gene of interest.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed. Claims 37, 39 and 49 are free of the prior art. Further the full-length sequences set forth in SEQ ID NOs: 79-161 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632